Case: 2:20-cv-00025-WOB-CJS Doc #: 45 Filed: 03/26/21 Page: 1 of 8 - Page ID#: 376




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      NORTHERN DIVISION AT COVINGTON

 CIVIL ACTION NO. 19-56-WOB-CJS

 NICHOLAS SANDMANN, by and
 through his parents and natural guardians,
 TED SANDMANN and JULIE SANDMANN                                     PLAINTIFF

 v.

 NBCUNIVERSAL MEDIA, LLC                                           DEFENDANT

                                   *** *** *** ***

 CIVIL ACTION NO. 20-23-WOB-CJS

 NICHOLAS SANDMANN, by and
 through his parents and natural guardians,
 TED SANDMANN and JULIE SANDMANN                                     PLAINTIFF
 v.
 THE NEW YORK TIMES COMPANY
 d/b/a THE NEW YORK TIMES                                          DEFENDANT

                                   *** *** *** ***

 CIVIL ACTION NO. 20-24-WOB-CJS

 NICHOLAS SANDMANN, by and
 through his parents and natural guardians,
 TED SANDMANN and JULIE SANDMANN                                     PLAINTIFF

 v.

 CBS NEWS, INC., et al.                                           DEFENDANTS

                             *** *** *** ***
 CIVIL ACTION NO. 20-25-WOB-CJS

 NICHOLAS SANDMANN, by and
 through his parents and natural guardians,
 TED SANDMANN and JULIE SANDMANN                                     PLAINTIFF

 v.
Case: 2:20-cv-00025-WOB-CJS Doc #: 45 Filed: 03/26/21 Page: 2 of 8 - Page ID#: 377




 ABC NEWS, INC., et al.                                                              DEFENDANT

                                          *** *** *** ***

 CIVIL ACTION NO. 20-27-WOB-CJS

 NICHOLAS SANDMANN, by and
 through his parents and natural guardians,
 TED SANDMANN and JULIE SANDMANN                                                       PLAINTIFF

 v.

 ROLLING STONE, LLC, et al.                                                         DEFENDANTS


          JOINT REPORT OF THE PARTIES’ RULE 26(F) PLANNING MEETING

      1. Planning Meeting: Counsel for each of the parties participated in a telephonic Rule 26(f)
         conference on March 9, 2021.

      2. 26(f)(3)(A) Initial Disclosures: The parties agree that initial disclosures pertaining solely
         to Phase I of discovery as described below shall be exchanged by Plaintiff, NBCUniversal
         Media, LLC, ABC News, Inc., ABC News Interactive, Inc., The Walt Disney Company,
         CBS News Inc., ViacomCBS Inc., CBS Interactive Inc., The New York Times Company,
         Rolling Stone, LLC and Penske Media Corporation on the same day: April 16, 2021.
         Initial disclosures will be in the form required by Rule 26(a)(1).

      3. 26(f)(3)(B) Subjects on Which Discovery May be Needed:


             A. Phased Discovery: The parties agree that, in the interest of judicial economy,
                discovery initially should be limited to the facts pertaining to the encounter between
                Plaintiff and Mr. Phillips.

         Plaintiff’s case against each Defendant then would be ripe for an early motion for summary
         judgmenton whether Nathan Phillips’ statements that Plaintiff “blocked” him or “prevented
         him from retreating” (the “Blocking Statements”) are true or substantially true, or
         otherwise not actionable based on the undisputed facts developed during initial discovery
         and the issues defined in the Court’s prior decisions.

         The limited scope of Phase 1 discovery would allow the parties to present summary
         judgment arguments to the Court without engaging in the costly and extensive discovery
         that many of the legal issues in this case would require.




                                                   2
Case: 2:20-cv-00025-WOB-CJS Doc #: 45 Filed: 03/26/21 Page: 3 of 8 - Page ID#: 378




       If the Phase 1 motions for summary judgment are denied in any of the six cases, any
       remaining parties can then proceed with the far more extensive “Phase 2” discovery that
       will be required on the remaining issues—including without limitation:

                    i. Whether Defendants acted negligently in publishing the statements at issue;
                   ii. Whether the Defendants acted with actual malice under New York Times
                       Co. v. Sullivan, 376 U.S. 254 (1964);
                  iii. Whether Plaintiff is properly considered a public or private figure under the
                       First Amendment for purposes of this case;
                  iv. Whether the wire defense applies to the challenged statements;
                   v. Causation; and
                  vi. Damages.

       The parties agree that phased discovery is the best way to focus the resources of the parties
       and limit the burdens on the Court. Most importantly, it will permit this Court to rule at an
       earlier stage on the threshold issues discussed above. See Fed. R. Civ. Pro., Rule 1 (noting
       that Rules “should be construed, administered, and employed by the court and the parties
       to secure the just, speedy, and inexpensive determination of every action and proceeding.”).

       Discovery in Phase 1 would involve issues that are common to all parties in the case,
       including Plaintiff and all of the Defendants.

    4. 26(f)(3)(B) When Discovery Should be Completed, and Whether Discovery Should be
       Conducted in Phases:

               The parties propose the following two-phased schedule for discovery and motions:

 Phase 1
                      Deadline                                              Date
  Discovery Commences                                  April 5, 2021
  Exchange Initial Disclosures                         April 16, 2021
  End of Depositions and Fact Discovery                Sept. 1, 2021
  Deadline for Joinder of Parties                      May 1, 2021
  Summary Judgment Motions                             October 1, 2021
  Summary Judgment Oppositions                         November 1, 2021
  Summary Judgment Replies                             November 30, 2021

       The parties agree that within 21 days of any denial of any Phase 1 summary judgment
       motion, the remaining Defendants and Plaintiff will meet and confer to propose a schedule
       for the remaining phase.

    5. 26(f)(3)(C) Electronically Stored Information: The parties agree to separately and in
       good-faith negotiate a protocol for discovery of electronically stored information (“ESI”)
       to be executed before the commencement of document productions. The parties do not
       anticipate any issues regarding the preservation of ESI.


                                                 3
Case: 2:20-cv-00025-WOB-CJS Doc #: 45 Filed: 03/26/21 Page: 4 of 8 - Page ID#: 379




    6. 26(f)(3)(D) Privileged Information and Protective Order: The parties agree to
       separately negotiate in good-faith a jointly proposed protective order to be executed before
       the commencement of document productions.

    7. 26(f)(3)(E) Changes to Interrogatory Limits: The parties agree that for Phase 1
       discovery, the Plaintiff may serve up to 5 interrogatories and 5 requests for production of
       documents upon each Defendant seeking the identity of eyewitnesses to the events that
       took place at the Lincoln Memorial on January 18, 2019, statements by such eyewitnesses
       describing those events , and any videos, photos or other things that display those events.
       The discovery requests will be identical for each Defendant. The six defendants may serve
       a total of 5 interrogatories and 5 document requests regarding the same topics and may
       serve them collectively.

    8. 26(f)(3)(E) Changes to Deposition Limits: The parties agree that depositions during
       Phase 1 will be limited to eyewitnesses of the events at the Lincoln Memorial on January
       18, 2019 and that all parties shall be permitted to attend and participate in all depositions
       noticed by any other party, and all depositions shall bear the caption of all cases without
       the need to serve additional deposition notices. The parties also agree that should any party
       need to exceed these limits, the party may move for leave to do so.

               The parties propose the following limits:

               Phase 1: 5 eyewitness depositions total for Plaintiff, and 5 eyewitness depositions
               total for Defendants, plus Nathan Phillips, and Plaintiff.

    9. 26(f)(3)(E) Changes to Deposition Duration: The parties agree that every deposition
       (except the deposition of Plaintiff) will be limited to 7 hours on the record. For third party
       depositions noticed by one side, the noticing side will be entitled to 5 hours on the record,
       with 2 hours reserved for the other side. For third party depositions noticed by both sides,
       the Plaintiff will be entitled to 2.5 hours and the Defendants will be entitled to 4.5 hours
       on the record and the deposition will count against the limit for each side (the above being
       subject to Plaintiff’s request below regarding Nathan Phillips). The parties may move for
       leave to amend these time limits for good cause.

           A. Plaintiff’s Deposition The parties agree that in Phase 1, Defendants may depose
              Plaintiff on the subjects at issue in Phase 1 for a total of 10 hours. The Phase 1
              deposition will be on two consecutive days with five hours of testimony allotted to
              each day. Should a second phase of discovery be required, the Plaintiff and
              remaining Defendants will negotiate the terms of a second deposition of Plaintiff.
              To the extent necessary, the Defendants reserve their right to utilize the full balance
              of any unused time allotted under the Federal Rules, for Plaintiff’s second
              deposition during Phase 2.

           B. With respect to Nathan Phillips, the parties should jointly negotiate a single third
              party subpoena to simplify any enforcement required by the Court in the District in
              which Mr. Phillips resides.

                                                 4
Case: 2:20-cv-00025-WOB-CJS Doc #: 45 Filed: 03/26/21 Page: 5 of 8 - Page ID#: 380




    10. Other Topics:

          A. Settlement: As required by the Federal Rules, the parties discussed but are unable
             to evaluate a potential settlement of this case at this point.


 March 26, 2021                            Respectfully submitted,

                                           /s/ Todd V. McMurtry
                                           Todd V. McMurtry
                                           Hemmer DeFrank Wessels PLLC
                                           250 Grandview Drive
                                           Suite 500
                                           Ft. Mitchell, KY 95343
                                           Phone: (859) 344-1188
                                           Fax: (859) 578-3869
                                           Email: tmcmurtry@hemmerlaw.com

                                           Attorneys for Plaintiff

                                           and

                                           /s/ John C. Greiner
                                           John C. Greiner (pro hac vice)
                                           GRAYDON HEAD & RITCHEY LLP
                                           312 Walnut Street, Suite 1800
                                           Cincinnati, OH 45202
                                           Phone: (513) 629-2734
                                           Fax: (513) 333-4316
                                           jgreiner@graydon.law

                                           J. Stephen Smith
                                           Darren W. Ford
                                           GRAYDON HEAD & RITCHEY LLP
                                           2400 Chamber Center Drive
                                           Suite 300
                                           Ft. Mitchell, KY 41017
                                           Phone: (859) 578-3070
                                           Fax: (859) 578-3071
                                           ssmith@graydon.com
                                           dford@graydon.com

                                           Counsel for Defendants NBCUniversal Media, LLC
                                           and The New York Times Company d/b/a The New
                                           York Times

                                              5
Case: 2:20-cv-00025-WOB-CJS Doc #: 45 Filed: 03/26/21 Page: 6 of 8 - Page ID#: 381




                                     and

                                      /s/ Jared A. Cox
                                     Jared A. Cox
                                     DENTONS BINGHAM GREENEBAUM LLP
                                     101 South Fifth Street, Suite 3500
                                     Louisville, KY 40202
                                     Phone: (502) 589-4200
                                     Jared.cox@dentons.com

                                     Jessica Laurin Meek (pro hac vice)
                                     DENTONS BINGHAM GREENEBAUM, LLP
                                     10 West Market Street, Suite 2700
                                     Indianapolis, IN 46204
                                     Phone: (317) 635-8900
                                     Jessica.meek@dentons.com

                                     Natalie J. Spears (pro hac vice)
                                     Gregory R. Naron (pro hac vice)
                                     DENTONS US LLP
                                     233 South Wacker Drive, Suite 5900
                                     Chicago, IL 60606
                                     Phone: (312) 876-2481
                                     Natalie.spears@dentons.com
                                     Gregory.naron@dentons.com

                                     Counsel for Defendants CBS News,             Inc.,
                                     ViacomCBS, Inc., and CBS Interactive, Inc.

                                     and

                                     /s/ Robert C. Craig
                                     Robert B. Craig
                                     TAFT STETTINIUS & HOLLISTER LLP
                                     1717 Dixie Highway, Suite 910
                                     Covington, KY 41011
                                     Phone: (859) 547-4300
                                     Fax: (513) 381-6613
                                     craigr@taftlaw.com



                                     Nathan Siegel (pro hac vice)
                                     Adam Lazier (pro hac vice)
                                     Nicolette Vairo (pro hac vice)

                                        6
Case: 2:20-cv-00025-WOB-CJS Doc #: 45 Filed: 03/26/21 Page: 7 of 8 - Page ID#: 382




                                     DAVIS WRIGHT TREMAINE LLP
                                     1919 Pennsylvania Avenue NW, Suite 800
                                     Washington, D.C., 20006
                                     Phone (202) 973-7237
                                     Fax: (202) 973-4437
                                     nathansiegel@dwt.com
                                     adamlazier@dwt.com
                                     nicolettevairo@dwt.com

                                     Counsel for Defendants, ABC News, Inc., ABC
                                     News Interactive, Inc., and The Walt Disney
                                     Company

                                     and

                                     /s/ Kevin T. Shook
                                     Kevin T. Shook (pro hac vice)
                                     FROST BROWN TODD LLC
                                     10 West Broad Street
                                     Columbus, OH 43215
                                     Phone: (614) 464-1211
                                     Fax: (614) 464-1737
                                     kshook@fbtlaw.com

                                     Theresa A. Canaday
                                     Samuel W. Wardle
                                     FROST BROWN TODD LLC
                                     400 West Market Street, 32nd Floor
                                     Louisville, KY 40202
                                     Phone: (502) 589-5400
                                     Faz: (502) 587-1087
                                     tcanaday@fbtlaw.com
                                     swardle@fbtlaw.com

                                     Michael E. Nitardy
                                     FROST BROWN TODD LLC
                                     7310 Turfway Road, Suite 210
                                     Florence, KY 41042
                                     Phone: (859) 817-5900
                                     Fax: (859) 283-5902
                                     mnitardy@fbtlaw.com


                                     Ryan W. Goellner (pro hac vice)
                                     FROST BROWN TODD LLC
                                     301 East Fourth Street, Suite 3300

                                        7
Case: 2:20-cv-00025-WOB-CJS Doc #: 45 Filed: 03/26/21 Page: 8 of 8 - Page ID#: 383




                                     Cincinnati, OH 45202
                                     Phone: (513) 651-6800
                                     Fax: (513) 651-6981
                                     rgoellner@fbtlaw.com

                                     Counsel for Defendants Rolling Stone, LLC and
                                     Penske Media Corporation




                                        8
